Citation Nr: 1818015	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-30 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2001 to January 2005, and from October 2007 to October 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

This matter has previously been before the Board on multiple occasions.  Most recently, in October 2016, the Board remanded the claim to rectify inadequate opinions provided by a medical examiner.  Upon review of a post-remand medical opinion obtained by the RO, the Board determined that the opinion did not substantially comply with the Board's remand instructions and sought a separate medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901.

The Board notes that the Veteran's appeal included the issue of entitlement to service connection for right ear hearing loss.  The Veteran had initially filed a claim for bilateral hearing loss but was found only to have left ear hearing loss for VA purposes.  In the October 2016 remand, the Board instructed the RO to obtain an updated hearing examination for the Veteran's right ear.  Based on the results of this examination, the RO issued a February 2017 rating decision granting service connection for bilateral hearing loss, in effect granting the claim for right ear hearing loss.  This decision represents a full grant of benefits sought and the issue is no longer on appeal. 





FINDING OF FACT

The evidence is at least in relative equipoise as to whether chronic allergic rhinitis was incurred in or caused by service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic allergic rhinitis have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, there is no basis for the Board to further address the Veterans Claims Assistance Act of 2000 (VCAA) as the grant of entitlement to service connection for chronic allergic rhinitis is fully favorable and will result in no prejudice to the Veteran. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran has a current diagnosis of chronic allergic rhinitis and first filed a claim of entitlement to service connection for the condition in May 2009.  In a June 2010 rating decision, the RO denied the claim, noting that the evidence showed that chronic allergic rhinitis existed prior to service and that there was no objective evidence that the condition was aggravated during service. 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled into service except for defects, infirmities, and disorders noted on entry into service, or where clear and unmistakable evidence shows that the disability existed prior to service and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. §3.304.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. §3.304(b).  Thus, a recorded "history of" a disorder, in and of itself, is not sufficient to constitute a "noting" under 38 C.F.R. § 3.304(b).  Such a notation may be considered in the determination of whether clear and unmistakable evidence exists to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Here, although the Veteran reported an allergy to pollen on his examination upon entry to service, this does not constitute a noting of chronic allergic rhinitis under 38 C.F.R. § 3.304(b).  In its October 2016 remand, the Board instructed the RO to obtain a medical opinion asking the examiner to opine on whether there was clear and unmistakable evidence that the Veteran's chronic allergic rhinitis pre-existed service.  If not, the examiner was instructed to presume that the Veteran was sound upon entry.  In a November 2016 examination, the examiner concluded that there was not clear and unmistakable evidence that chronic allergic rhinitis pre-existed service, but further concluded that it was less likely than not that chronic allergic rhinitis was causally related to service because it was likely that it pre-existed service.  This conclusion is legally inconsistent and the Board deemed it necessary to obtain a new medical opinion. 

In February 2018, VA obtained an additional opinion from Dr. F.P.A. regarding whether chronic allergic rhinitis was causally related to service.  Dr. F.P.A. first addressed the question of whether there was clear and unmistakable evidence that the condition pre-existed the Veteran's military service.  Dr. F.P.A. explained that, although the Veteran reported allergies on entry and later testified that he had experienced "sniffles" in the spring time prior to service, he was not confident that this was sufficient to confirm a diagnosis of allergic rhinitis.  The documentation in the claims file was not sufficient to afford clear and unmistakable evidence that allergic rhinitis pre-existed service.  See Medical Opinion, February 2018.  Accordingly, the Veteran is presumed to have been sound upon entry. 

Dr. F.P.A. then concluded that he could not directly answer whether chronic allergic rhinitis was incurred in or caused by service.  In doing so, he noted that allergic rhinitis typically requires a few years of allergen exposure to develop and that a number of factors have been associated with its development, including exposure to particulate air pollution.  Dr. F.P.A. explained that the relationship between exposure to burn pits and allergic rhinitis had not been critically validated in medical literature, but in theory, exposure may increase the risk.  

Service treatment records document the Veteran's complaints of, and treatment for, symptoms of allergic rhinitis during service.  The Veteran contends that his allergy symptoms became more prevalent following exposure to burn pits while serving in Afghanistan.  Records from Bagram Aid Station May 2003 show that the Veteran complained of a constant cough, despite no finding of abnormalities or sinus tenderness.  Treatment records from June 2004 document the Veteran's complaint of pollen allergies.  The Veteran also contends that his allergies worsened upon exposure to dust storms while serving in Iraq after he was recalled to service in 2007.  Upon his second separation from service, he began receiving prescription medication to help with difficulty breathing.  See August 2011 Hearing Transcript, p. 5.  

Given the presumption that the Veteran was sound upon entry to service, and resolving all reasonable doubt in the Veteran's favor, the evidence is at least in relative equipoise as to whether chronic allergic rhinitis was caused by or incurred in service.  Although Dr. F.P.A. could not provide a conclusive nexus opinion, the record shows that the Veteran was treated for allergy symptoms during service, and according to the Veteran's testimony the condition worsened upon redeployment.  Previous VA medical opinions did not deny that the Veteran experienced allergic rhinitis in service, but provided a legally erroneous conclusion that the condition pre-existed service.  When evidence is at least in relative equipoise, VA must afford the Veteran the "benefit of the doubt," therefore the claim of entitlement to service connection for chronic allergic rhinitis is granted.  See 38. U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for chronic allergic rhinitis is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


